          Case 2:17-cv-01002-JAD-BNW Document 78 Filed 02/23/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 Reginald C. Howard,                                    Case No.: 2:17-cv-01002-JAD-BNW

 4          Plaintiff
                                                           Order Granting Motion to Extend
 5 v.                                                              Reply Deadline

 6 Greg Cox, et al.,                                                  [ECF No. 76]

 7          Defendants

 8         Defendants move to extend their deadline to file a reply in support of their motion for

 9 summary judgment to February 10, 2021. Good cause appearing, IT IS HEREBY ORDERED

10 that defendant’s motion [ECF No. 76] is GRANTED. The deadline for defendants’ reply in

11 support of their motion for summary judgment is extended to February 10, 2021, making their

12 reply filed on that date [ECF No. 77] timely.

13                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
14                                                          Dated: February 23, 2021

15

16

17

18

19

20

21

22

23
